DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/074,701 and response filed on 14 January 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0202737 to Ferguson.
Regarding Claim 1, Ferguson discloses a pistol frame comprising a frame body having a rail connection facility configured to connect a rail module (see fig.1B where frame body 18/20 configured to connect to rail module 15);
the frame body at least in part defining a magazine well having opposed sidewalls (fig.3, 112); and 
a rail module connected to the rail connection facility (15), the rail module having a vertical elongated surface portion in part defining the magazine well (see fig.6 at 92; at least paragraph 43).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0350665 to Borges et al (Borges).
Regarding Claim 1, Borges discloses a pistol frame comprising a frame body having a rail connection facility configured to connect to a rail module fig.8, see modules 48/50);	
the frame body at least in part defining a magazine well having opposed sidewalls (see fig.9); and
a rail module connected to the rail connection facility (module 50 and 48), the rail module having a vertical elongated surface portion in part defining the magazine well (module 50, see marked fig.1 below, the module wall is slightly higher than the pistol frame wall defining the magazine well).


    PNG
    media_image1.png
    412
    695
    media_image1.png
    Greyscale

Marked Figure 1

Response to Arguments
Applicant's arguments filed on 1/14/2022 have been fully considered but they are not persuasive. The Examiner believes both rejections above disclose the rail module having a vertical elongated surface portion in part defining the magazine well, and are highlighted in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641